In a proceeding pursuant to Workers’ Compensation Law § 29 (5) to approve the settlement of a third-party action nunc pro tunc, the petitioner appeals from an order of the Supreme Court, Nassau County (Dunne, J.), entered July 9, 1999, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that it was without authority to grant the petitioner’s application pursuant to Workers’ Compensation Law § 29 (5) to approve a settlement nunc pro tunc, inasmuch as no third-party action had ever been commenced (see, Kosiorek v University of Rochester, 152 AD2d 927). Santucci, J. P., Thompson, Friedmann and Krausman, JJ., concur.